DETAILED ACTION
Summary 
This Office Action is responsive to Applicant submission file 03/03/2021.
Claims 1, 8, 15, and 19 have been amended, claims 7 and 17 has been canceled, and claim 21 newly added.  Claims 1-6, 8-16, and 18-21 are currently pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, Applicant amended independent claim 1 to further recite “a sensor configured to provide haptic feedback to the wearer”.  After updated search and consideration, the examiner finds new prior art WHITEHOUSE teaches the newly amended limitations.
Applicant’s arguments, see pages 12-17, filed 03/03/2021, with respect to the prior art utilizing in the rejections have been fully considered and are persuasive.  The rejection of claims 8-16 and 18-20 has been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS, US 2016/0227854 in view of WHITEHOUSE et al, US 2019/0015046.
Re claims 1 and 21:
ELLIS teaches an article of clothing, comprising:
A material configured to clothe a predetermined portion of a body of a wearer, the material including an outer surface [0044] [0050] [0056]; and
A non-repeating print positioned on at least a portion of the outer surface of the material, the print being configured to disguise a biological feature of the wearer (i.e., the print may be non-repeating [0044] [0047] [0054] [0058]).
ELLIS does not teach the article of clothing further comprises a sensor configured to provide haptic feedback to the wearer.
WHITEHOUSE teaches an article of clothing, comprising:
A material configured to clothe a predetermined portion of a body of a wearer, the material including an outer surface; and a sensor configured to provide haptic feedback to the wearer [0009]; wherein the sensor vibrates to provide the haptic feedback [0020] and the sensor is configured to generate the haptic feedback relative to a movement of the wearer [0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of WHITEHOUSE in the article of clothing of ELLIS such that the article of clothing further comprises a sensor configured to provide haptic feedback to the wearer.  Such incorporation would be for 
Re claim 4:
ELLIS, in view of WHITEHOUSE teaches the article of clothing of claim 1, wherein:
The non-repeating print is positioned on a portion of the material covering a second biological feature [Figures 12-20];
The non-repeating print is configured to disguise the biological feature by drawing attention toward the second biological feature [Figures 12-20].

Claims 2, 3, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS, US 2016/0227854 in view of WHITEHOUSE et al, US 2019/0015046 as applied in claim 1, and further in view of EDMAM, “Dazzle Camouflage in Fashion”.
Re claims 2 and 7:
ELLIS, in view of WHITEHOUSE, teaches the article of clothing of claim 1, wherein:
The non-repeating print is positioned on a portion of the material covering the biological feature [0044] [0047] [0054] [0058]); and
The non-repeating print comprises camouflage configured to reduce a perceived size or shape of the biological feature [0044] [0047] [0054] [0058].
ELLIS does not teach the non-repeating print comprises dazzle.

It would have been obvious to one of ordinary skill in the art before invention to incorporate the aforementioned teachings of EDMAN in the article of clothing of ELLIS such that the camouflage comprises dazzle camouflage for the purpose of providing an additional pattern type options to a user that may be more aesthetically pleasing to the user.
Re claim 3:
ELLIS, in view of WHITEHOUSE and EDMAN, teaches the article of clothing of claim 2, wherein:
The predetermined portion of the body comprises a torso of the wearer [Figures 12-20]; and
The non-repeating print is positioned on the outer surface of the material which covers a stomach of the wearer [Figures 12-20].

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS, US 2016/0227854 in view of WHITEHOUSE et al, US 2019/0015046 as applied in claim 1, and further in view of HIGGINS, US 2019/0110916.
Re claim 5:
ELLIS, in view of WHITEHOUSE, teaches the article of clothing of claim 1, but does not teach a support member operably coupled to the material, the support member being configured to apply a compressive force to a portion of the body of the wearer.

It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HIGGINS in the article of clothing of ELLIS, in view of WHITEHOUSE, such that a support member is operably coupled to the material for the purpose of providing clothing which stabilize the ankle and mid-tarsal joint of a wearer [0001] [0002].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS, US 2016/0227854 in view of WHITEHOUSE et al, US 2019/0015046 as applied in claim 1,  and further in view of WANG et al, US 2019/0325279.
Re claim 6:
ELLIS, in view of WHITEHOUSE, teaches the article of clothing of claim 1, but does not teach the non-repeating print is a unique machine readable pattern and the wearer is identifiable by a computer system configured to read the non-repeating print and correlate the non-repeating print with the wearer.
WANG teaches a clothing print is a unique machine readable pattern [0126] [0127] and the wearer is identifiable by a computer system configured to read the print and correlate the non-repeating print with the wearer [0156] [0162].
.

Allowable Subject Matter
Claims 8-16, and 18-20 are allowed.
Regarding independent claim 8:
The prior art of record fails to teach, either singularly or in combination thereof, a customized clothing system comprising each and every single limitation recited in the claim.  In particular, the prior art does not teach selecting a recommended location on the virtual article of clothing based on the physiological information; and positioning a non-repeating print including dazzle camouflage on the virtual article of clothing at the recommended location.
Regarding independent claim 15:
The prior art of record fails to teach, either singularly or in combination thereof, a method for identifying and tracking a user based on a machine readable non-repeating print, comprising each and every single limitation recited in the claim.  In particular, the prior art does not teach correlating the location and movement of the user to a set of activities undertaken by the user; generating a progress report of the user based on the information relating to the set of activities; and communicating, to the user, the progress, wherein the progress report is communicated to a smart phone, a table computing device, or a laptop computing device.
Regarding independent claim 19:

Claims 9-14, 16, 18, and 20 depend from claims 8, 15, and 19, respectively, and are therefore allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LAURA A GUDORF/           Primary Examiner, Art Unit 2876